In an action to recover damages for wrongful death and conscious pain and suffering, allegedly resulting from negligence in the operation of a motor vehicle owned by defendant Mary Murphy and operated by defendant Jeremiah John Murphy, the plaintiff appeals from an order of the Supreme Court, Kings County, dated March 29, 1960, entered in Queens County on April 4, 1960, granting defendants’ motion to strike paragraphs Ninth through Fifteenth from the complaint on the ground that such paragraphs are irrelevant and would tend to prejudice, embarrass or delay the fair trial of the action. Said paragraphs allege that, after a hearing in connection with the accident, the license of defendant Jeremiah John Murphy was revoked by the Bureau of Motor Vehicles of the State of New York because of his gross negligence in the operation of the motor vehicle. Order affirmed, with $10 costs and disbursements. *713We agree with the Special Term that evidence in support of the allegation," which have been stricken would be inadmissible. (Tryon v. Willbank, 234 App Div. 335; cf. Kopp v. Hoffman, 280 App. Div. 954.) Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.